Citation Nr: 0304168	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-07 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted entitlement to service 
connection for PTSD, effective November 6, 2000, and assigned 
a 30 percent evaluation effective that same day.  The veteran 
filed a timely notice of disagreement with the assignment of 
a 30 percent evaluation.  In a March 2002 statement of the 
case, the RO assigned a 50 percent evaluation for PTSD, 
effective November 6, 2000.  The veteran perfected an appeal 
on the assignment of the 50 percent evaluation.

In January 1949 the RO denied service connection for allergic 
contact dermatitis of the left ear.  In a December 2000 
statement, the veteran indicated that he had had a prickly 
heat rash since basic training, for which he was still taking 
medication.  Therefore, he raised the issue of service 
connection for a prickly heat rash.  Since this issue has 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In an April 2002 statement, a VA psychiatrist and a VA 
psychiatrist nurse practitioner indicated that the veteran 
had PTSD, a panic disorder and depression.  Additionally, 
during a February 2002 VA fee basis psychiatric examination, 
the veteran reported that his PTSD symptoms included being 
bothered by loud noises and becoming concerned that he may be 
overwhelmed with anxiety and panic.  

VA must fully and sympathetically develop a veteran's claim 
to its optimum before deciding it on the merits.  Norris v. 
West, 12 Vet. App. 413, 420 (1999).  Developing a claim to 
its optimum must include determining all potential claims 
raised by the evidence and adjudicating all reasonably raised 
claims. Id.; Perry v. West, 365, 368 (1999).  In this case, 
the issues of service connection for a panic disorder and a 
depressive disorder have been reasonably raised and such are 
inextricably intertwined with the issue of an increased 
rating for PTSD.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances. See 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304 (2002).

The initial consideration and adjudication of an inextricably 
intertwined issue is such a matter.  See Chairman's 
Memorandum No. 01-02-01 (January 29, 2001) 

Inasmuch as the case must be remanded for the RO to 
adjudicate the additional service connection issues, the RO 
will be asked to accomplish additional necessary development 
to include obtaining medical records and another VA 
examination.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:
 
1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2002) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).

3.  The RO should ask the appellant to 
identify all sources of treatment or 
evaluation, VA and non-VA, for 
psychiatric symptomatology from June 2002 
to the present and all sources of any 
private treatment or evaluation for 
psychiatric symptomatology prior to 
November 2001.  After obtaining any 
necessary authorization, the RO should 
obtain any medical records not currently 
on file.  

In any event, the RO should obtain all 
records from Mass General in Boston, 
Massachusetts from 1946 to 1947; all 
records from the VA outpatient clinic in 
Oxnard, California; all records from the 
Vet Center in Santa Barbara, California 
from November 2000 to the present; all 
records from the Vet Center in Sepulveda, 
California, from October 2000 to the 
present; and all records from the VA 
medical center in Sepulveda, California, 
from January 2002 to the present. 

If any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA.

4.  The RO should ask the veteran whether 
he ever applied for or received Social 
Security disability benefits.  Depending 
on the response of the veteran, the RO 
should obtain from the Social Security 
Administration any medical records and 
decisions pertaining to a claim for 
Social Security disability benefits.  

If any attempts to obtain any additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA.

5.  Following the above, the RO should 
arrange for a VA special psychiatric 
examination of the veteran for the 
purpose of ascertaining the current 
nature and extent of severity of PTSD and 
the interrelationships, if any, between 
PTSD and other psychiatric disorders to 
include a panic disorder and a depressive 
disorder that may be present.

The claims file, copies of the criteria 
for rating mental disorders, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.



The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD, 
such as a panic disorder or a depressive 
disorder, is or are found on examination, 
the examiner should offer an opinion as 
to whether such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether PTSD has any 
effect on the severity of any other 
psychiatric disorder.  

For each psychiatric disorder found, the 
psychiatrist should render an opinion on 
whether it is as likely as not that such 
a disability was caused by or permanently 
worsened by the service-connected PTSD?  
If no causal relationship is determined 
to exist, but aggravation is said to be 
present, the psychiatrist must address 
the following medical issues:

(1) The baseline manifestations that are 
due to the effects of the psychiatric 
disability;

(2) The increased manifestations that, in 
the psychiatrist's opinion, are 
proximately due to the service-connected 
PTSD; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the psychiatric disability are 
proximately due to the service-connected 
PTSD.

Any necessary special studies, including 
psychological testing, should be 
accomplished.

Following examination, the examiner 
should provide a numerical score on the 
Global Assessment of Functioning (GAF) 
Scale provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM IV), in relation to the veteran's 
impairment from PTSD and any associated 
disorder.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  The 
examiner must express an opinion as to 
the impact of PTSD and any associated 
disorder on the veteran's ability to 
obtain and retain substantially gainful 
employment.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale

6.  The RO should review the examination 
report to ensure that it is responsive to 
the Board's instructions.  




The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.

7.  The RO should adjudicate the claims 
of service connection for a panic 
disorder and a depressive disorder and 
any other psychiatric disorder found on 
the VA examination, as secondary to the 
service-connected PTSD, with 
consideration of 38 C.F.R. § 3.310 (2002) 
and Allen v. Brown, 7 Vet. App. 439 
(1995).  

8.  If the RO finds that additional 
development regarding these issues is 
warranted, it should be undertaken.  

9.  If service connection is denied for a 
panic disorder, a depressive disorder and 
any other psychiatric disorder found on 
the VA examination, the veteran should be 
informed and told of the need to appeal 
if he disagrees with the decision.  

10.  After the development requested 
above has been completed to the extent 
possible, the RO should readjudicate the 
claim of entitlement to an increased 
rating for PTSD, under a broad 
interpretation of the applicable 
regulations and CAVC decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(2002), and with consideration of 
38 C.F.R. § 3.321(b)(1) (2002), and 
Fenderson v. West, 12 Vet. App. 119 
(1999), as applicable.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
a response.  Thereafter, the case should be returned to the 
Board for further appellate, if in order.  The Board 
intimates no opinion as to any final outcome warranted in 
this case.  The appellant need take no action unless 
otherwise notified by the RO; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims on appeal.  38 C.F.R. § 3.655 
(2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


